02/16/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: AF 06-0651


                                       AF 06-0651
                                                                ORIGINAL
IN THE MATTER OF APPOINTMENTS TO
THE COMMISSION OF CONTINUING                                        ORDER
LEGAL EDUCATION




      The terms of Darcy Crum, Steven Howard, and Mary Moe on the Commission of
Continuing Legal Education expired on September 30, 2021. The Court thanks all three
of these individuals for their service to the Commission, to this Court and to the people of
Montana.
       IT IS HEREBY ORDERED that Darcy Crum, Steven Howard, and Mary Moe are
hereby reappointed to the Commission of Continuing Legal Education to terms expiring
on September 30, 2024.
       The Clerk is directed to provide copies of this Order to Darcy Crum, Steven Howard,
Mary Moe, the remaining members of the Commission of Continuing Legal Education,
and to the State Bar of Montana.
       DATED this t 6       day of February, 2022.




                                                               Chief Justice


                                                     JU               JA_
            FILEO
             FEB 1 5 2022
           Bowen Greenwood
         Clerk of Supreme Court
            State of liAorolana
     Justices




:2